Citation Nr: 0923763	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service 
connection for pes planus.

2.	Entitlement to a higher rating 
for post-concussion headaches, initially evaluated as 
noncompensable prior to April 30, 2007, and as 30 percent 
disabling since then.

3.	Entitlement to an effective 
date prior to January 25, 2006 for the grant of service 
connection for post-concussion headaches.

4.	Entitlement to an initial 
compensable rating for cognitive disorder, not otherwise 
specified.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 
1991, and from December 1992 to December 1994. He had 
additional periods of active duty for training (ACDUTRA) with 
the North Carolina National Guard.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which in part granted service 
connection for headaches as a residual of a head injury (then 
identified as tension headaches), and assigned a 
noncompensable rating. The Veteran appealed from both the 
effective date of service connection, and initial disability 
rating.           See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). The RO's decision also denied a claim for 
service connection for pes planus. 

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned, and a transcript of this 
proceeding is of record. 

While the appeal was pending, a July 2007 rating action 
increased from 0 to 30 percent the evaluation for headaches, 
from April 30, 2007. The issue of a further increase in 
disability compensation remains on appeal. See A.B. v. Brown, 
6 Vet. App. 35, 39 (1993) (the claimant is presumed to be 
seeking the highest possible rating for a disability unless 
he or she expressly indicates otherwise). 
In October 2008, the RO granted a separate 30 percent rating 
for a scar as a residual of a head injury. The Veteran 
indicated in November 2008 that he is not pursuing a claim 
for increased rating for this component of service-connected 
disability. Moreover, that decision granted service 
connection for cognitive disorder, not otherwise specified, 
and assigned a noncompensable rating, which determination is 
the subject of the additional development requested below.  

The Veteran provided additional evidence in October 2008, and 
again in March 2009 consisting of VA outpatient records and a 
private neuropsychological evaluation, without a waiver of RO 
initial consideration. Given that the above is essentially 
cumulative of the evidence already on file, it is not 
pertinent to the issue on appeal and does not require a 
remand for initial RO consideration.  See 38 C.F.R. § 
20.1304(c).

The Board presently decides the above-referenced claim for 
service connection for pes planus, and matters pertaining to 
service-connected post-concussion headaches. 
The Veteran has also filed a timely Notice of Disagreement 
(NOD) with the initial rating for service-connected cognitive 
disorder, and to permit him an opportunity to appeal the 
claim to the Board the RO must issue him a Statement of the 
Case (SOC). Hence, the claim for an initial compensable 
rating for cognitive disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's pes planus was noted at entry into the 
relevant period of service, and the preexisting pes planus 
was not aggravated by service.

2.	From the January 25, 2006 effective date of service 
connection until April 29, 2007, the Veteran's post-
concussive headaches involved characteristic prostrating 
attacks averaging one in two months over the last several 
months.



3.	Since April 30, 2007, the Veteran's headaches have 
involved no more than characteristic prostrating attacks 
occurring on average once a month over the last several 
months.

4.	The RO has assigned the January 25, 2006 effective date 
of service connection for post-concussion headaches based 
upon the date of receipt of the Veteran's petition to reopen 
that previously denied the claim. There is no earlier 
unadjudicated claim of record, nor has the Veteran set forth 
an allegation of clear and unmistakable error (CUE) in the 
April 2003 rating decision that originally denied service 
connection for the residuals of a head injury.


CONCLUSIONS OF LAW

1.	The criteria for service connection for pes planus are 
not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).

2.	The criteria for a 10 percent initial rating for post-
concussion headaches from January 25, 2006 to April 29, 2007 
are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2008).

3.	The criteria for a higher rating than 30 percent for 
post-concussion headaches since April 30, 2007 are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2008).

4.	The claim for an effective date earlier than January 25, 
2006 for the grant of service connection for post-concussion 
headaches is dismissed. 38 U.S.C.A. § 7105(d)(5)  (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.200, 20.201 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal for service connection for 
pes planus through June 2008 VCAA notice correspondence.  
This correspondence further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to an April 2007 notice letter 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
June 2008 notice letter on the claim for service connection 
for pes planus was issued after the December 2006 rating 
decision on appeal addressing that claim.  This timing 
deficiency was cured by readjudication of the claim in an 
August 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran is also appealing the initial rating and 
effective date assigned following the RO's rating decision 
that granted entitlement to service connection for pes 
planus.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection 
has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In addition, the RO/AMC has taken appropriate action to 
comply with the duty to assist the Veteran through obtaining 
records of VA outpatient treatment, service treatment records 
(STRs), service personnel records, and private treatment 
records. The Veteran has undergone several VA examinations. 
See 38 U.S.C.A. § 5103A(d);    38 C.F.R. § 3.159(c)(4). See 
also 38 C.F.R. § 4.1. In support of his claims, the Veteran 
has provided additional records from private treatment 
providers, and several lay statements. He testified during an 
April 2009 videoconference hearing before the undersigned. 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Background and Analysis 

Service Connection for Pes Planus

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

In particular, service connection is available for a 
preexisting condition provided it was aggravated during 
service beyond its natural progression. A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153;        38 C.F.R. § 
3.306(a).  

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111. 

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 

The Veteran's Form DD-214, Report of Separation from Service 
for his first period of active duty in the Marine Corps 
indicates the primary designation as a basic marine. He 
received a medical discharge after two months due to having 
sustained a left shoulder injury. During his second period of 
active duty in the Navy, he was a boatsman's mate, and had 
general duties including involving the provision of supplies.

The service treatment history includes an August 1992 
entrance examination preceding his second period of active 
duty, providing the notation of "pes planus moderate." 
There is no further documentation of relevant symptomatology 
or complaints during service.

Records of VA outpatient treatment show an initial podiatric 
consultation in October 2004 during which the Veteran 
complained of painful flat feet which had been a longstanding 
problem. He stated that he also walked on his toes and had 
been doing so since childhood. He indicated that he wore arch 
supports which helped somewhat. The diagnosis was pes planus. 
During a June 2006 primary care appointment the Veteran 
described a history of congenital flat feet that preceded 
entrance into service, and stated he had been wearing 
orthotics since service.           The assessment was in part 
pes planus, congenital. Another record from that month states 
the Veteran had moderate flat feet and wanted to obtain 
orthotics.                   In September 2006 the Veteran 
received custom molded orthotics. 

Records from a private podiatric clinic from June 2006 to 
October 2006 pertain to ongoing evaluation to obtain proper 
fitting foot orthotics for treatment of pes planus.

The Veteran underwent a VA Compensation and Pension 
examination of the feet in October 2006. He reported having 
pain with weightbearing of his feet in the soles and heels, 
and that he used anti-inflammatory medication and shoe 
inserts for treatment purposes. According to the Veteran, he 
had flatfeet prior to service, and he considered the 
condition to have worsened while in service. The information 
then before the examiner was that the Veteran had been in 
service for just a few months total, i.e., based on the first 
period of active duty. A physical examination revealed 
flattening of the longitudinal arches of the feet 
bilaterally. There was full range of motion of the toes and 
ankles. Gait was normal, and there was no indication of 
calluses, breakdown, or unusual shoe wear. There was some 
forefoot, midfoot malalignment. The diagnosis was bilateral 
pes planus, existing prior to service. The VA examiner opined 
that it was less likely than not that the Veteran's bilateral 
foot problems which he had prior to service were aggravated 
by service, and the rationale was that he was in service for 
such a short period of time. 

VA outpatient treatment in December 2006 indicates continued 
pes planus bilaterally. The Veteran wore orthotics in his 
shoes daily. In January 2007, the Veteran reported bilateral 
foot pain since at least 1994. There was no history of trauma 
to the area.  

Based on the preceding there is indication of a pre-existing 
pes planus disorder, for which it is not demonstrated that 
there manifested substantial in-service aggravation. Hence, 
the criteria for service connection for this claimed 
disability  are not met.

Initially, the Veteran's April 1992 service entrance 
examination prior to his second period of active duty service 
directly refers to pes planus. The first period of active 
duty which lasted two months, is not alleged as the basis for 
what may have aggravated this condition. The claim pertains 
entirely to the Veteran's second period of active service 
over two years. As to this period of active duty, the April 
1992 examination report indicates that pes planus was noted 
at entry.  Consequently, the presumption of soundness did not 
attach.  See 38 C.F.R. § 1111. The determinative issue is 
therefore whether pes planus underwent qualifying aggravation 
in service.

On the subject of in-service aggravation, a review of service 
treatment records   does not disclose any documented 
instances of relevant treatment. The first indication of any 
podiatric treatment was more than 10 years later by a VA 
treatment provider. There is likewise no documentation of a 
precipitating injury to the feet or other specific 
contributing circumstances during service, or competent 
assertion by the Veteran as to a particular injury or event 
to warrant further inquiry on the subject of etiology. See, 
e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006). The report of an October 2006 VA examination as 
indicated states the conclusion that aggravation of pes 
planus in service was unlikely. The Board recognizes that the 
factual foundation of the examiner's opinion was somewhat 
mistaken in that the examiner apparently had only information 
from the Veteran's original two-month period of active 
service to consider, nonetheless, both reported and objective 
history were notably absent for evidence of foot trauma or 
other relevant incidents. Given that the Veteran's complete 
STRs do not reflect symptoms of pes planus, any more thorough 
examination that included opportunity to review such records 
by all indication would not be beneficial in resolving the 
instant claim, and is not warranted. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (specifying those 
circumstances under which VA will provide a Compensation and 
Pension examination to resolve a service connection claim, 
where there is competent evidence of a current disability 
that may be associated with the Veteran's service). 
In sum, the record does not provide evidence of factors that 
would likely have resulted in the aggravation of pes planus 
during service. As a result, there is no competent evidence 
linking the claimed disorder with an incident of service, 
including on the basis of aggravation therein. 

The Board has also taken into consideration the assertions of 
the Veteran as to the etiology of his pes planus.  As the 
Veteran is a layperson without a medical background and 
training however, his statement on a question such as the 
etiology of a claimed disability is not dispositive and 
requires consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the claim for service connection for pes 
planus is being denied. The preponderance of the evidence is 
unfavorable on this claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased Rating for Post-Concussion Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.



Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The December 2006 RO rating decision on appeal granted 
service connection for tension headaches, and an initial 
noncompensable evaluation, effective January 25, 2006, under 
provisions of 38 C.F.R. § 4.124a, 8100, for migraine 
headaches. Through an August 2007 decision, the RO increased 
the evaluation for headaches, now identified as post-
concussion headaches to 30 percent, effective from April 30, 
2007.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with infrequent attacks warrant a 0 percent rating. Migraines 
with characteristic prostrating attacks averaging one in two-
months over the last several months warrant a 10 percent 
rating. Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating. Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating. 

A.	 January 25, 2006 to April 29, 2007

A June 2006 VA outpatient record summarizes the Veteran's 
condition following a documented head injury during service 
as having had recurrent headaches, and some loss of recent 
memory since that time. The diagnosis was in pertinent part 
post-concussion headaches. A July 2006 CT scan of the head 
resulted in the impression of no demonstrable pathology. 

The Veteran underwent an October 2006 VA Compensation and 
Pension examination for his headaches. He then indicated that 
the headaches occurred every day and lasted about 20 to 30 
minutes. The headaches were located mainly in the frontal 
area, and were described as sharp, steady pain. They were 
brought on by tension, and alleviated by over-the-counter 
pain relievers. The Veteran did not go to a physician because 
of his headaches. They had not changed in intensity, duration 
or frequency. He had no aura. Sometimes the headaches were 
associated with blurred vision. On neurologic evaluation the 
cranial nerves were intact to strength and sensory testing. 
There was no asymmetry, involuntary movement, weakness or 
atrophy of the motor system. The diagnosis was tension 
headaches. The VA examiner indicated the viewpoint that the 
Veteran's headaches had occurred as a result of his head 
injury while in service. 

During an October 2006 VA examination for a claimed visual 
disorder, the Veteran claimed that he had blurred vision 
related to a head injury in service. He further reported that 
he would have headaches approximately once a day that lasted             
30 minutes, at the time of which his vision might blur 
lasting from between 30 and 60 seconds. 

In December 2006 correspondence the Veteran explained that he 
had in fact missed work a few times because of the severity 
of his headaches, and generally would attempt to work through 
the pain. 

A December 2006 VA outpatient general consultation observes 
in part the Veteran experienced what were considered 
occasional headaches.

In view of the above, the Board has determined that an 
initial 10 percent evaluation for post-concussion headaches 
is warranted. Under Diagnostic Code 8100,                       
a 10 percent rating is assigned for migraines with 
characteristic prostrating attacks averaging one in two-
months over the last several months. The VA outpatient 
treatment history reflects that the Veteran experienced 
recurrent headaches, but which were about 30 minutes in 
duration and amenable to treatment through over-the-counter 
pain relievers. He has since however described a level of 
severity of the headaches that required him to take at least 
a few days off from work during the timeframe under 
consideration. The Board will therefore resolve reasonable 
doubt as to the severity of this service-connected disorder 
in the Veteran's favor, and finds that the criteria for 
assignment of a 10 percent rating are met, since the January 
25, 2006 effective date of service connection. See 38 C.F.R. 
§ 4.3.

The basis for the increase in rating having been established, 
the record does not show characteristic prostrating attacks 
occurring with the frequency at or near of once per month, as 
to warrant the next higher 30 percent rating under Diagnostic 
Code 8100.

Accordingly, an initial 10 percent rating for post-concussion 
headaches is granted for the timeframe from January 25, 2006 
to April 29, 2007.

B.	 April 30, 2007 to the Present

On VA examination again for headaches in April 2007, the 
Veteran stated that his headaches occurred daily and lasted 
an hour or an hour and a half. They were located in the 
occipital area. The headaches were described as sometimes 
sharp, and sometimes dull and throbbing. There was no known 
aggravant. They were relieved by resting. There was no aura 
beforehand. Sometimes the headaches were associated with 
blurred vision. The Veteran was employed on a full-time basis 
and stated that he missed two days a month because of 
headaches. He explained that sometimes if he had a headache 
and he was driving, he would have to pull over on the side of 
the road for a while. Objectively, there were no deficits of 
the cranial nerves. Muscle tone was within normal limits. 
Deep tendon reflexes were symmetrical and normoactive. The 
diagnosis was post-concussion headaches, previously called 
tension headaches. 

An April 2007 private neuropsychological evaluation noted 
headaches as among the presenting symptoms. The diagnosis was 
a cognitive disorder, NOS, possibly secondary to remote brain 
trauma. 

VA outpatient treatment in July 2007 indicated the headaches 
which were initially 4/10 in intensity level had increased to 
8/10. They occurred at least once each day, and occasionally 
were present when he woke up. The warning of the headache was 
described as a subtle feeling in the head without visual 
changes. The headaches themselves were associated with phono 
and photophobia and occurred over the occiput. The assessment 
was of status-post traumatic brain injury with headaches that 
fit the diagnostic criteria for migraine headaches. 
An August 2007 MRI study of the brain indicated an impression 
of no evidence of traumatic injury to the brain including no 
evidence of intracranial hemorrhage. There were nonspecific 
subcortical and periventricular white matter changes which 
could be related to a demyelinating process, inflammatory or 
vascular process, or migraines which could cause subcortical 
white matter changes. 

During the April 2009 Board hearing the Veteran testified 
that since separation from service he had experienced 
headaches on a daily basis which he estimated to always have 
been a severity of 7 to 8/10, sometimes at 9/10. He stated 
that since 2006 the headaches had worsened in their severity. 

The presently assigned 30 percent rating continues to 
represent the best approximation of the severity of the 
Veteran's post-concussion headaches since April 30, 2007. The 
criteria for the maximum assignable 50 percent rating per 
Diagnostic Code 8100 requires headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. While there is an impact 
demonstrated on the capacity for employment the Veteran has 
missed          no more than two days per month of work due 
to headaches. The frequency of the Veteran's headaches on a 
daily basis notwithstanding, there is no indication of 
completely prostrating and/or prolonged attacks as well.  
Rather, the criteria for a  30 percent rating, involving 
incapacitating attacks on average once a month continues to 
represent the most accurate summary of his level of 
impairment due to service-connected disability.  See 
38 C.F.R. § 4.7.

C.	  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's headaches are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  Moreover, while the Veteran complained of some 
employment-related difficulties due to his headaches, he has 
not shown that his service-connected post-concussion 
headaches have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. He is currently employed on a full-
time basis. The Veteran's service-connected headaches also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for any of the 
service-connected disabilities addressed herein is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Thus, a higher initial rating of 10 percent for post-
concussion headaches is being granted, and the claim for a 
higher rating than 30 percent since April 30, 2007 is being 
denied. To the extent any higher level of compensation is 
sought,                    the preponderance of the evidence 
is unfavorable, and hence the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §4.3.  

Earlier Effective Date for Service Connection for Post-
Concussion Headaches

The present assigned effective date for the award of service 
connection for post-concussion headaches is January 25, 2006, 
based on the date of filing of a petition to reopen the same 
claim which the RO had previously denied.

Previously, an April 2003 RO rating decision had denied a 
claim for service connection for residuals of a head injury. 
The RO provided notice of its decision in a letter that 
month. The Veteran did not commence an appeal by filing a 
timely Notice of Disagreement (NOD) within one-year of the 
notification, and consequently the April 2003 rating decision 
became final on the merits. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a). 

The Veteran then filed a petition to reopen a claim for 
service connection for residuals of a head injury, to include 
headaches. The additional component of this claim as one for 
service connection for headaches was part of the original 
denial since based upon a head injury in service. See 
generally, Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 
The RO's November 2006 rating decision reopened the original 
claim, and granted service connection for residuals of a head 
injury with tension headaches effective January 25, 2006. The 
effective date represented the date of receipt of the 
petition to reopen. See 38 C.F.R. § 3.400(r) (where a 
petition to reopen is granted, the effective date is the date 
of receipt of claim or date entitlement arose, whichever is 
later).

As to the present claim for an earlier effective date than 
January 25, 2006 for the award of service connection, there 
is no indication of any earlier pending unadjudicated claim 
of record. The RO last considered the issue of service 
connection for head injury residuals through the now final 
April 2003 rating decision. The Veteran cannot raise a 
contention as to the propriety of the effective date therein 
without having set forth an allegation of clear and 
unmistakable error in this decision, to remove its final and 
binding effect. The record is absent a claim for CUE in this 
regard. Consequently, he has raised a "freestanding" claim 
for an earlier effective date, and under these circumstances 
this claim on appeal must be dismissed. Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (where claim for an earlier effective 
date disagrees with an effective date assigned pursuant to a 
final RO rating decision, in the absence of an attempt to 
vitiate the finality of that decision through an allegation 
of CUE, the claimant has merely raised a "freestanding" 
effective date claim that cannot remove the finality of the 
prior decision). 
 
Accordingly, the appeal as to the claim for an earlier 
effective date for the grant of service connection for post-
concussion headaches is dismissed.


ORDER

Service connection for pes planus is denied.

A 10 percent initial rating for post-concussion headaches 
from January 25, 2006 to April 29, 2007 is granted, subject 
to the law and regulations governing the payment of VA 
compensation benefits.

A higher rating than 30 percent for post-concussion headaches 
since April 30, 2007 is denied.

The claim for an effective date prior to January 25, 2006 for 
the grant of service connection for post-concussion headaches 
is dismissed.


REMAND

In an October 2008 rating decision, the RO granted service 
connection for cognitive disorder, not otherwise specified, 
with a noncompensable rating effective April 23, 2007. In 
correspondence dated that month the Veteran requested an 
increased rating for service-connected cognitive disorder. By 
a February 2009, the RO continued the assigned noncompensable 
evaluation. Through March 2009 correspondence the Veteran has 
again contested the assigned rating, constituting a timely 
Notice of Disagreement with the initial assigned disability 
evaluation for cognitive disorder. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Consequently, this claim must 
be remanded to the RO for issuance of a Statement of the Case 
addressing the matter. See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 
(1997).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a Statement of the Case 
addressing the issue of entitlement to an 
initial compensable rating for cognitive 
disorder, not otherwise specified. If, and 
only if, the Veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


